DETAILED ACTION
Drawings
The Examiner acknowledges that the Applicant’s amendments to the claims resolves the previous drawings objection. Therefore, the previous drawings objection has been withdrawn.
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendments to the claims resolves the previous rejections of claims 31, 32, 34-36 and 39 under 35 USC 112(a) and 112(b). Therefore, the previous rejections of claims 31, 32, 34-36 and 39 have been withdrawn.
Allowable Subject Matter
Claims 21-27, 29, 31, 32, 34-36, 38, 41 and 42 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claim 21, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have a thickness of the second resin member be greater than a thickness of the third resin member, wherein a ratio of the thickness of the second resin member to the width of the second resin member is in a range from 1:1.5 to 1:6, wherein the thickness of the second resin member is 1.5 times the thickness of the third resin member, where the thickness of the third resin member is less than at least one half of a distance between a bottom surface of the first cavity and the bottom surface of the metal body, where the inner side surfaces of the first cavity and the inner surfaces of the second cavity are perpendicular to the bottom surface of the metal body in combination with the other limitations of claim 21. 
Regarding claim 31, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have a thickness of the second resin member be greater than a thickness of the third resin member, wherein a ratio of the thickness of the second resin member to the width of the second resin member is in a range from 1:1.5 to 1:6, wherein the thickness of the second resin member is 1.5 times the thickness of the third resin member, where the thickness of the third resin member is less than at least one half of a distance between a bottom surface of the first cavity and the bottom surface of the metal body, where the inner side surfaces of the first cavity and the inner surfaces of the second cavity are perpendicular to the bottom surface of the metal body in combination with the other limitations of claim 31. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fig. 11 of Jung et al. (US 8,872,414) teaches a light emitting package comprising: a body surrounding a light emitting diode, where the body comprises a first cavity and a second cavity, where the body includes a stepped portion, where the second cavity is greater than the first cavity, where a transparent member is disposed on the stepped portion with recesses formed on all sides of the transparent member such that a bottom surface of the transparent member directly contacts the stepped portion, and wherein the inner side surface of the first cavity and the inner side surfaces of the second cavity are perpendicular to the bottom surface of the body.
However, Jung et al (US 8,872,414) does not teach where the body is a metal body nor a thickness of the second resin member is greater than a thickness of the third resin member, wherein a ratio of the thickness of the second resin member to the width of the second resin member is in a range from 1:1.5 to 1:6, wherein the thickness of the second resin member is 1.5 times the thickness of the third resin member, where the thickness of the third resin member is less than at least one half of a distance between a bottom surface of the first cavity and the bottom surface of the metal body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/Examiner, Art Unit 2891